Citation Nr: 0332461	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  97-13 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had verified active duty from November 1988 to 
August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In his VA Form 9, the veteran requested an RO hearing, but 
failed to appear for the scheduled hearing in May 1997.  He 
has not shown good cause for his failure to report, nor has 
he submitted a request to reschedule the hearing.  Under 
these circumstances, the request for hearing is deemed 
withdrawn.  See 38 C.F.R. 
§ 20.704 (d) (2003).

The veteran's claim was previously before the Board in March 
2001.  In pertinent part, the Board denied the veteran's 
claim for an original rating greater than 10 percent.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2003, the 
Court entered a judgment vacating the March 2001 decision and 
remanding it for further adjudication.  The Court directed 
the Board to address the applicability of 38 C.F.R. § 4.25 
and the court's decision in Wanner v. Principi, 17 Vet. App. 
4 (2003).


REMAND

Service connection for tinnitus has been established with a 
10 percent evaluation under the criteria of Diagnostic Code 
6260.  The veteran argues that 38 C.F.R. § 4.25 requires that 
tinnitus be rated separately because each service-connected 
disability shall be separately rated and the ratings [shall 
be] combined".  38 C.F.R. § 4.25 (2003).  He also argues 
that because DC 6260 does not specify whether the 10% rating 
available for tinnitus may be awarded for each ear or whether 
10% is the maximum rating for both unilateral and bilateral 
tinnitus, that ambiguity must be resolved in his favor, 
particularly in light of the fact that in other DCs the 
Secretary has explicitly specified that other disabilities 
that may be experienced bilaterally may receive only one 
rating whether the condition involved is unilateral or 
bilateral.

When the appellant filed his claim for an increased rating, 
the DC 6260 criteria provided for a 10 percent evaluation 
where tinnitus was persistent as a symptom of head injury, 
concussion, or acoustic trauma.  See 38 C.F.R. § 4.87 (1996).  
Under amended criteria effective June 10, 1999, a 10 percent 
evaluation may be assigned for recurrent tinnitus.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2000 to 2002).  A separate 
evaluation for tinnitus could be combined with an evaluation 
under Diagnostic Codes 6100 (hearing loss), 6200 (otitis 
media, mastoiditis, and cholesteatoma), 6204 (peripheral 
vestibular disorders) or other Diagnostic Code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  Id., Note.  

In response to perceived ambiguity in these criteria, VA's 
General Counsel concluded that a single 10 percent disability 
rating is to be assigned for tinnitus, regardless of whether 
tinnitus is perceived as unilateral or bilateral.  See 
VAOPGCPREC 2-2003.  

The criteria was again amended effective June 13, 2003, to 
provide that only a single 10 percent evaluation could be 
assigned for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260, Note (2) (2003).  It was noted 
that objective tinnitus (in which the sound is audible to 
other people and has a definable cause that may or may not be 
pathologic) was not to be evaluated under this Diagnostic 
Code, but evaluated as part of any underlying condition 
causing it.  Id. at Note (3).

In VAOPGCPREC 2-2003, the General Counsel noted "tinnitus is 
the perception of sound in the absence of an acoustic 
stimulus."  Id. citing THE MERCK MANUAL 665 (17th Ed. 1999).  
The General Counsel referenced the notice of proposed 
rulemaking in its opinion for the medical explanation of 
tinnitus that resulted in the amendment to Diagnostic Code 
6260, by stating the following, in part:  

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs (Diseases 
of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory 
perception (tinnitus): mechanisms of 
generation and perception, Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; 
and Mechanisms of Tinnitus, Allyn and 
Bacon, 1995, J. Vernon and A. Moller 
(Eds)).  

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.  67 Fed. Reg. 
59,033 (Sept. 19, 2002).  

Based on this medical explanation, the General Counsel found 
that "the perception of noise is the disability identified 
in true tinnitus, and the source of this perceived noise is 
not in either or both ears.  The undifferentiated nature of 
the source of the noise that is tinnitus is the primary basis 
for VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
It then made a determination that the original and revised 
versions of Diagnostic Code 6260 authorized a single 10 
percent rating for tinnitus regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  Furthermore, the General Counsel noted that the 
most recent amendment to Diagnostic Code 6260, which 
indicates that only a single 10 percent disability rating is 
authorized for tinnitus, merely restated the law as it 
existed both prior to and after the 1999 amendment.  
Accordingly, the rule that only a single 10 percent 
disability rating is authorized for tinnitus, regardless of 
whether the tinnitus is perceived as unilateral, bilateral, 
or in the head, is for application in cases arising both 
before and after the 1999 amendment.  

The RO has not adjudicated the veteran's claim based on the 
new criteria for rating tinnitus.  In Bernard v. Brown, 
4 Vet. App. 384 (1993), the United States Court of Veterans 
Appeals held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, an opportunity to address 
the question at a hearing, and whether the claimant has been 
prejudiced by being denied those opportunities.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this instance it is the validity of the rating criteria 
itself which the appellant has questioned.  For that reason 
his claim must be remanded to the RO to give the appellant an 
opportunity to address the new criteria and the basis for its 
adoption set out in the Federal Register, as noted above.  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The Board parenthetically notes that the caselaw relating to 
the applicability of VCAA to claims pending at the time of 
its enactment has been somewhat inconsistent.  See generally 
Holliday v. Principi, Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, in 
view of VAOPGCPREC 11-2000 (Nov. 27, 2000), which appears to 
hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment, and the regulations 
issued to implement the VCAA, which are expressly applicable 
to "any claim for benefits received by VA on or after 
November 9, 2000, the VCAA's enactment date, as well as to 
any claim filed before that date but not decided by VA as of 
that date (66 Fed. Reg. 45,629 (Aug. 29, 2001)), for 
purposes of the present case, the Board will assume that the 
VCAA is applicable to claims or appeals pending before the 
RO or the Board on the date of its enactment.

The Board also notes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has recently held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  The 
veteran must be notified that he has one year to submit 
evidence.  38 U.S.C.A. § 5103(b)(1); PVA, supra.   

In light of the foregoing, the Board believes that the most 
appropriate action is to remand this case to the RO so that 
the duty to notify can be satisfied.  Accordingly, the 
veteran's claim is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for a rating 
greater than 10 percent for recurrent 
bilateral tinnitus, and of the impact of 
the notification requirements on his 
claim.  The veteran must be notified that 
he has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1); PVA, supra.   

3.  The RO should readjudicate the claim 
for an increased rating for tinnitus 
under all of the cited applicable law and 
regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






